Citation Nr: 1532198	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a disability evaluation in excess of 60 percent for the Veteran's aortic valve replacement residuals.

2. Entitlement to a disability evaluation in excess of 10 percent for the Veteran's paroxysmal atrial fibrillation.

3. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1985.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). In December 2014, the Board last remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. During the entire period on appeal, the Veteran's service-connected aortic valve replacement residuals have not been manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of less than 30 percent; or another valve replacement

2. During the entire time period on appeal, the Veteran's service-connected paroxysmal atrial fibrillation has been manifested by more than 4 episodes in the past 12 months documented by ECG. 

3. The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The Veteran's service-connected aortic valve replacement residuals do not meet or approximate the criteria for a 100 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7016.

2. The Veteran's service-connected paroxysmal atrial fibrillation meets or approximates the criteria for a 30 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7010.

3. The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations which, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions. VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The AMC substantially complied with the Board's December 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC obtained the Veteran's private treatment records and associated his VA treatment records with his claims file.The AMC has complied with the Board's instructions.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Aortic Valve Replacement Residuals

During the entire time period on appeal, the Veteran's aortic valve replacement residuals have been evaluated under DC 7016 and have been assigned a 60 percent disability rating. In the Veteran's June 2015 Appellant Brief, the Veteran's representative does not advance any arguments in support of a higher rating for this disability.

DC 7016 provides for a 10 percent disability rating when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required. A 30 percent disability rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent disability rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent disability rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 100 percent disability rating can also be assigned for an indefinite period following a date of hospital admission for valve replacement.

In order to be entitled to the higher 100 percent disability rating, the evidence must show that the Veteran has chronic congestive heart failure; that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; that he has left ventricular dysfunction with an ejection fraction of less than 30 percent; or that he had another valve replacement.

The Veteran's December 2007 VA medical examination showed that the Veteran did not have congestive heart failure, had clinical functional capacity of 9-10 METs, had an ejection fraction of 63% and had not had a recent valve replacement. 

The Veteran's November 2009 VA medical examination showed that the Veteran did not have congestive heart failure, had an ejection fraction of 60%, and had not had a recent valve replacement. While the examiner did not report on the Veteran's METs levels, the examiner did opine that the Veteran's activities of daily living were not affected by his disability.

The Veteran's August 2012 VA medical examination showed that the Veteran had one episode of acute chronic heart failure in the past year in April 2012, but the Veteran was not admitted for treatment of acute heart failure. The examiner noted that the Veteran did not have chronic congestive heart failure. Through an interview with the Veteran, the examiner estimated the Veteran's METs levels to be great than 3 to 5 until dyspnea was reported. The Veteran had an ejection fraction of 60%.

The Veteran submitted a February 2015 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician, Dr. A.E. Dr. A.E. has been regularly treating the Veteran for his heart conditions, as reflected in the Veteran's private treatment records. The February 2015 DBQ shows that there is no congestive heart failure, does not report any METs levels that result in dyspnea, fatigue, angina, dizziness, or syncope, and notes left ventricular dysfunction with an ejection fraction of 55 percent. The February 2015 DBQ notes that the Veteran will likely need an aortic valve replacement within the next year or so, but does not report that it has happened. 

The Veteran's VA and private treatment records do not show chronic congestive heart failure, provide any additional information on the Veteran's METs levels, show an ejection fraction of less than 30 percent, or an additional valve replacement.

Based a review of all of the evidence of record, the Veteran is not entitled to a disability rating of more than 60 percent for his service-connected aortic valve replacement residuals. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).

Paroxysmal Atrial Fibrillation

During the entire time period on appeal, the Veteran's paroxysmal atrial fibrillation has been evaluated under DC 7010 and has been assigned a 10 percent disability rating. In the Veteran's June 2015 Appellant Brief, the Veteran's representative argues that the Veteran is entitled to at least a 30 percent disability rating.

DC 7010 provides for a 10 percent disability rating for permanent atrial fibrillation (lone atrial fibrillation) or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor. A 30 percent disability rating is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

In the February 2015 DBQ, Dr. A.E. states that the Veteran has had more than four episodes of atrial fibrillation in the past 12 months, documented by EKG. Based upon this information, the Veteran is entitled to a 30 percent disability rating for his paroxysmal atrial fibrillation, which is the maximum evaluation under this DC.

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected aortic valve replacement residuals and paroxysmal atrial fibrillation should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected aortic valve replacement residuals and paroxysmal atrial fibrillation.

A comparison of the Veteran's current aortic valve replacement residuals symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's aortic valve replacement residuals are manifested by occasional acute congestive heart failure, cardiac hypertrophy, METs levels of more than 3-5 resulting in dyspnea, and an ejection fraction of 55% or more. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

A comparison of the Veteran's current paroxysmal atrial fibrillation symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards." 38 C.F.R. § 3.321(b). The Veteran's paroxysmal atrial fibrillation is manifested by more than four episodes of atrial fibrillation in the past 12 months, documented by EKG. These symptoms are compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's aortic valve replacement residuals and paroxysmal atrial fibrillation; consequently, the first step of the inquiry is not satisfied.  Id. In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See id. at 118-19. Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorders and referral for extraschedular consideration is not warranted.

TDIU

The Veteran is service-connected for: aortic valve replacement residuals, currently rated at 60 percent; major depressive disorder, currently rated at 50 percent; paroxysmal atrial fibrillation, now rated at 30 percent; tinnitus, currently rated at 10 percent , and a non compensable rating for erectile dysfunction. Therefore, the Veteran meets the percentage requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a). 
 
Consequently, the remaining question is whether his service-connected disabilities preclude substantially gainful employment. The ability to work sporadically or just a few hours a day is not considered to be substantially gainful employment. Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Additionally, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2014). 
 
The evidence of record shows that the Veteran graduated high school. See VA Form 21-8940 dated August 2014. Following separation from service, the Veteran was a sonar technician. He stopped working full time in September 2008 Id. The Veteran currently works approximately 19 hours a week as a school crossing guard. June 2015 Appellant Brief. The Veteran submitted an October 2014 letter from the Veteran's VA physician, Dr. J.F. Dr. J.F. opined that the severity of the Veteran's symptoms would interfere with his ability to obtain and maintain gainful employment.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. The Veteran has very little formal education, and has not received any other education or training beyond his prior work experience. Furthermore, the evidence shows that the Veteran's service-connected disabilities have an impact on his ability to perform physical activities. 
 
Notably, the Veteran's current employment as a school crossing guard does not meet the definition of substantially gainful employment for purposes of 38 C.F.R. § 4.16(a). His wages of $12,000 per year give him an annual income just under $12,316, the amount established as the poverty threshold for one person under the age of 65 in 2014 (the year in which the Veteran's claim for TDIU was initiated). Faust v. West, 13 Vet. App. 342, 355 (2000); see also U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds: 2011 (last accessed July 24, 2015) (http://www.census.gov/hhes/www/poverty/data/threshld/index.html).
 
Accordingly, given the Veteran's lack of education and special training, the impact of his service-connected disabilities, and his current marginal employment, the Board finds that the Veteran is unable to secure and maintain substantially gainful employment due to his service-connected disabilities.


ORDER

A disability rating of greater than 60 percent for the Veteran's service-connected aortic valve replacement residuals is denied. 

A disability rating of 30 percent but no greater for the entire period on appeal for the Veteran's service-connected paroxysmal atrial fibrillation is granted.

A total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


